DETAILED ACTION 
The present application, filed on 12/12/2019, is being examined under the AIA  first inventor to file provisions. 

The following is a FINAL Office Action in response to Applicant’s amendments filed on 8/30/2022. 
a.  Claims 1, 4, 10-11, 15, 19 are amended
b.  Claims 2-3, 9, 12-14, 16-17, 20 are cancelled
c.  Claims 21-28 are new

Overall, Claims 1, 4-8, 10-11, 15, 18-19, 21-28 are pending and have been considered below.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 10-11, 15, 18-19, 21-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephens et al (US 2021/0114472), in view of Cabral (US 2011/0264366), in further view of Norris et al (US 2020/0142757).  
Regarding Claims 1, 15, 19 – Stephens discloses: A method for variably allocating autonomous vehicle compute power, the method comprising: 
determining, by the computing system, an amount of excess computational capacity respectively for autonomous vehicle, {see at least [0008], [0013] excess capacity}    
the amount of excess … corresponding to a processing capacity to process additional operations while navigating the route, {see at least [0008], [0013] computing cores to execute the computation tasks}    
the amount of excess … based at least in part on a difference between: 
the amount of computational resources to be used for performing the one or more driving maneuvers {see at least fig7, rc930, rc940, rc950, [0064]}, and the total computational capacity; and {see at least fig7, rc920, [0064]}    
initiating, by the computing system, processing of the additional operations using at least a portion of the amount of excess … while navigating the route, {see at least [0058] In contrast to internal processing tasks that computing cores 220 might perform for vehicle 700 operation such as image processing for self-parking, the compute tasks received by compute manager 790 via network interface 250 from external sources are not related to the vehicle's operation. Instead, they are compute tasks associated with external workloads such as the examples noted above, including for example proof of work processing for blockchain networks, encryption processing for overlay networks, image processing, 3D model rendering, or computations related to DNA sequencing.}    
the additional operations associated with participation in a distributed ledger. {see at least [0035] computing tasks may be selected from blockchain networks (reads on distributed ledger)}    

Stephens does not disclose, however, Cabral discloses:  
obtaining, by the computing system, a route for the autonomous vehicle; {see at least [0004]-[0006] retrieving the current route}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens to include the elements of Cabral.  One would have been motivated to do so, in order to provide the system with the necessary data.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Stephens evidently discloses allocating computational resources for autonomous vehicles.  Norris is merely relied upon to illustrate the functionality of obtaining computation capability data for autonomous vehicles.  Cabral is merely relied upon to illustrate the functionality of obtaining route information in the same or similar context.  As best understood by Examiner, since both allocating computational resources for autonomous vehicles.  Norris is merely relied upon to illustrate the functionality of obtaining computation capability data for autonomous vehicles, as well as obtaining route information are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Stephens, as well as Cabral would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Stephens / Cabral.

Stephens, Cabral does not disclose, however, Norris discloses: 
obtaining, by a computing system comprising one or more computing devices, data describing a total computational capacity for an autonomous vehicle; {see at least [0026] In an embodiment, the event loop load metric is a value from zero to one. A value of one indicates the event loop is used at maximum capacity. A value of zero indicates it is used to a minimum}    
determining, by the computing system, an amount of … to be used for performing one or more driving maneuvers to be performed to navigate the route; {see at least fig10, rc1002-rc1012, [0082]-[0084] processing capacity allocated based on requirements)    
	… computational resources ... {see at least fig10, [0082]-[0084] processing capacity (reads on computational resources) is scaled (reads on variable processing capacity)}
	… processing capacity … {see at least fig10, [0082]-[0084] processing capacity (reads on computational resources) is scaled (reads on variable processing capacity)} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral to include the elements of Norris.  One would have been motivated to do so, in order to provide the system with the necessary data. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143(A)).  In addition, the Supreme Court has supported that simple substitution of one known element for another to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143(B)). In the instant case, Stephens, Cabral evidently discloses allocating computational resources for autonomous vehicles.  Norris is merely relied upon to illustrate the functionality of obtaining computation capability data for autonomous vehicles in the same or similar context.  As best understood by Examiner, since both allocating computational resources for autonomous vehicles, as well as obtaining computation capability data are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Stephens, Cabral, as well as Norris would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Stephens, Cabral / Norris.

Regarding Claims 4, 17 – Stephens, Cabral, Norris discloses the limitations of Claims 1, 15. 
Stephens further discloses: 
	… associated with participation in the distributed ledger … {see at least [0035] computing tasks may be selected from blockchain networks (reads on distributed ledger)}  

Cabral further discloses:  
determining, by the computing system, a base route with an associated base route complexity for navigation by the autonomous vehicle; {see at least [0004]-[0006] retrieving the current route; fig11, [0071]-[0074] route, alternative route 15 miles longer (reads on route complexity)}   
determining, by the computing system, one or more alternative routes with one or more associated alternative route complexities for navigation by the autonomous vehicle, the one or more alternative route complexities being less complex than the base route complexity; {see at least fig6, rc604, [0060] calculate alternative route … faster (reads on less complex); fig7, rc702-rc714, [0062]-[0066]}     
evaluating, by the computing system and for each of the one or more alternative routes, a computational load difference between the alternative route and the base route based on a comparison of the alternative route complexity to the base route complexity; {see at least [0060] estimated travel time for current and alternate route; fig1, rc156, [0036] traffic database; [0060] travel time encompasses route complexity … “navigation system 100 may use distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information that may be used to estimate travel times on a route.” (“distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information” reads on route complexity; fig7, rc702-rc714, [0062]-[0066]}       
determining, by the computing system and for each of the one or more alternative routes, an estimated gain associated with allocation of the computational load difference to processing operations …; and {see at least fig6, rc606, [0061] determine difference in travel time; fig1, rc156, [0036] traffic database; [0060] travel time encompasses route complexity … “navigation system 100 may use distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information that may be used to estimate travel times on a route.” (“distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information” reads on route complexity; fig7, rc702-rc714, [0062]-[0066]; [0035]}      
selecting, by the computing system, a route from the base route and the one or more alternative routes for navigation by the autonomous vehicle based at least in part on the respective estimated gains associated with each of the one or more alternative routes.  {see at least fig6, rc606, [0061] determine difference in travel time; fig1, rc156, [0036] traffic database; [0060] travel time encompasses route complexity … “navigation system 100 may use distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information that may be used to estimate travel times on a route.” (“distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information” reads on route complexity; fig7, rc702-rc714, [0062]-[0066]; fig12, fig13, [0076]-[0077]}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral, Norris to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with improved alternative(s).  In the instant case, Stephens, Cabral, Norris evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of selecting an alternative route in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Regarding Claims 5, 18 – Stephens, Cabral, Norris discloses the limitations of Claims 4, 17. Cabral further discloses: wherein selecting, by the computing system, the route from the base route and the one or more alternative routes comprises:    
presenting, by the computing system and to a user, route selection information, the route selection information comprising the respective estimated gain associated with each alternative route of the one or more routes; and {see at least fig7, rc702-rc714, [0062]-[0067]; fig12, fig13, [0076]-[0077]}    
selecting, by the computing system and based on a user selection input, a route from the base route and the one or more alternative routes for navigation by the autonomous vehicle.  {see at least fig7, rc702-rc714, [0062]-[0067]; fig12, fig13, [0076]-[0077]}     
 
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral, Norris to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with improved alternative(s).  In the instant case, Stephens, Cabral, Norris evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of selecting an alternative route in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 6 – Stephens, Cabral, Norris discloses the limitations of Claim 5. Cabral further discloses:  wherein presenting, by the computing system and to a user, route selection information comprises: 
determining, by the computing system, a difference in travel time between the base route and each of the one or more alternative routes; and {see at least fig12, fig13, [0076]-[0077]}     
presenting, by the computing system and to a user, route selection information, the route selection information comprising the respective estimated gain and the respective difference in travel time associated with each alternative route of the one or more routes.  {see at least fig12, fig13, [0076]-[0077]}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral, Norris to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with improved alternative(s).  In the instant case, Stephens, Cabral, Norris evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of selecting an alternative route in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Regarding Claim 7 – Stephens, Cabral, Norris discloses the limitations of Claim 4. Cabral further discloses:  wherein selecting, by the computing system, a route from the base route and the one or more alternative routes comprises: 
determining, by the computing system, a base cost associated with a base route; {see at least fig12, fig13, [0076]-[0077], (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes distances and travel time as being indicative of costs in a direct proportion); fig4, [0053] minimize energy consumption for gasoline vehicles (reads on reducing costs)}    
determining, by the computing system, a modified cost associated with each alternative route based on the respective gain for each alternative route; {see at least fig12, fig13, [0076]-[0077], (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes distances and travel time as being indicative of costs in a direct proportion); fig4, [0053] minimize energy consumption for gasoline vehicles (reads on reducing costs)}   
presenting, by the computing system and to a user, the base cost associated with the base route and the modified cost associated with each alternative route; and {see at least fig12, fig13, [0076]-[0077], (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes distances and travel time as being indicative of costs in a direct proportion); fig4, [0053] minimize energy consumption for gasoline vehicles (reads on reducing costs)}    
selecting, by the computing system and based on a user selection input, a route from the base route and the one or more alternative routes for navigation by the autonomous vehicle.  {see at least fig12, fig13, [0076]-[0077], (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes distances and travel time as being indicative of costs in a direct proportion); fig4, [0053] minimize energy consumption for gasoline vehicles (reads on reducing costs)}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with improved alternative(s).  In the instant case, Stephens, Cabral evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of selecting an alternative route in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 8 – Stephens, Cabral, Norris discloses the limitations of Claim 4. Cabral further discloses:  wherein selecting, by the computing system, the route from the base route and the one or more alternative routes comprises: 
determining, by the computing system, a difference in travel time between the base route and each of the one or more alternative routes; and {see at least fig12, fig13, [0076]-[0077]}     
selecting, by the computing system, a route from the base route and the one or more alternative routes for navigation by the autonomous vehicle based at least in part on the respective estimated gains associated with the one or more alternative routes and the difference in travel time between the base route and each of the one or more alternative routes.  {see at least fig12, fig13, [0076]-[0077]; fig7, rc712, rc714, [0066] selecting alternative route}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with improved alternative(s).  In the instant case, Stephens, Cabral evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of selecting an alternative route in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 10 – Stephens, Cabral, Norris discloses the limitations of Claim 1. Stephens further discloses:  
pooling, by the computing system, the amount of excess computational capacity of the autonomous vehicle with one or more other autonomous vehicles in a distributed ledger processing pool for processing associated with participation in the distributed ledger.  {see at least [0035] “Compute tasks 276 may be selected from one or more sources. For example, compute tasks 276 may be selected from one or more blockchain networks 282 or mining pools 283”, “Management server 150 may be configured to select compute task 276 directly from one or more blockchain networks 282 (e.g., Bitcoin, Ethereum, Litecoin) or indirectly through mining pools 283. Mining pools 283 share work and distribute rewards to members, often based on the amount of computation performed by each member. In one example embodiment, the management server 150 acts as its own Bitcoin mining pool and changes a value in the Bitcoin coinbase message for each smart device to which compute tasks are assigned.” (blockchain reads on distributed ledger)}      

Regarding Claim 11 – Stephens, Cabral, Norris discloses the limitations of Claim 1. Stephens further discloses:  wherein the processing of operations associated with participation in the distributed ledger comprises 
performing hash operations on a block in a cryptographic blockchain.  {see at least [0035] “In response to ready for work messages 274 (or after a subsequent ready for work determination as noted above), management server 150 may be configured to send selected compute tasks 276 to smart device 120A via network connections 160. Compute tasks 276 may be selected from one or more sources. For example, compute tasks 276 may be selected from one or more blockchain networks 282 or mining pools 283. One example of this type of compute task 276 is calculating hashes that meet a specified level of difficulty for the particular blockchain network 282. Another example is script-based proof of work used by cryptocurrencies such as Litecoin. These types of compute tasks are common for cryptocurrency blockchain networks such as Bitcoin that are based on proof of work principles. Management server 150 may be configured to select compute task 276 directly from one or more blockchain networks 282 (e.g., Bitcoin, Ethereum, Litecoin) or indirectly through mining pools 283.” (blockchain reads on distributed ledger)}    

Regarding Claim 21 – Stephens, Cabral, Norris discloses the limitations of Claim 1. Norris further discloses:  wherein determining, by the computing system, the amount of computational resources to be used for performing the one or more driving maneuvers to be performed in the route comprises: 
assessing, by the computing system and based on historical data describing historical usage of computational resources, the amount of computational resources to be used for performing one or more driving maneuvers to be performed to navigate the route.  {see at least [0125] computer resources utilization over time (reads historical utilization)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral, Norris to include additional elements of Norris.  One would have been motivated to do so, in order to better forecast computational resources.  In the instant case, Stephens, Cabral, Norris evidently discloses allocating computational capacity to autonomous driving vehicles.  Norris is merely relied upon to illustrate the additional functionality of historic utilization of computational resources in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 22 – Stephens, Cabral, Norris discloses the limitations of Claim 1. Cabral further discloses:  wherein determining, by the computing system, the amount of computational resources to be used for performing the one or more driving maneuvers to be performed in the route comprises: 
referencing, by the computing system, map data that provides, for given locations, a computational complexity of navigating at the given locations.  {see at least fig1, rc154, [0036] map data. The claim element “that provides, for given locations, a computational complexity of navigating at the given locations” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral, Norris to include additional elements of Cabral.  One would have been motivated to do so, in order to better forecast the need of computational resources.  In the instant case, Stephens, Cabral, Norris evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of maps with navigation details in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 23 – Stephens, Cabral, Norris discloses the limitations of Claim 1. Cabral further discloses:  wherein determining, by the computing system, the amount of computational resources to be used for performing the one or more driving maneuvers to be performed in the route comprises: 
determining, by the computing system, current or forecasted traffic conditions or current or forecasted weather conditions.  {see at least [0035] store traffic information; weather information}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral, Norris to include additional elements of Cabral.  One would have been motivated to do so, in order to better forecast computational resources.  In the instant case, Stephens, Cabral, Norris evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of traffic and weather conditions in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 

Regarding Claims 24, 27, 28 – Stephens, Cabral, Norris discloses the limitations of Claims 1, 15, 19. Norris further discloses:  
wherein the amount of excess computational capacity is determined based at least in part on underutilization of computational resources during performance of autonomous driving operations.  {see at least fig8, rc808, [0079]; fig9, rc910, [0081]; fig10, rc1010, [0083]; fig12, rc1208, [0087] calculating utilization as a ratio (reads on underutilization)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral, Norris to include additional elements of Norris.  One would have been motivated to do so, in order to predict when computational resources can be uploaded in the network. In the instant case, Stephens, Cabral, Norris evidently discloses allocating computational capacity to autonomous driving vehicles.  Norris is merely relied upon to illustrate the additional functionality of identifying an underutilization situation in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 25 – Stephens, Cabral, Norris discloses the limitations of Claim 1. Norris further discloses:  
wherein the amount of excess computational capacity is forecasted to be available during performance of the one or more driving maneuvers.  {see at least [0025] … the responsiveness of the application may be improved by ensuring that enough resources are always available to handle additional event processing …}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral, Norris to include additional elements of Norris.  predict when computational resources can be uploaded in the network.  In the instant case, Stephens, Cabral, Norris evidently discloses allocating computational capacity to autonomous driving vehicles.  Norris is merely relied upon to illustrate the additional functionality of identifying a situation when more resources will be needed in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 26 – Stephens, Cabral, Norris discloses the limitations of Claim 1. Cabral further discloses:  
wherein the processing of operations is executed during performance of the one or more driving maneuvers.  {see at least fig10, rc1002, rc1004, [0069]-[0070] retrieve time and distance on current route (reads on operations executed while driving)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral, Norris to include additional elements of Cabral.  One would have been motivated to do so, in order to identifying situations when the need for computational resources might change.  In the instant case, Stephens, Cabral, Norris evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of the need of resources during navigation in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 



Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
	After further consideration, based on Applicant’s arguments and amendments, the rejection is withdrawn. The application specification discloses at [0025]-[0027] a series of improvements the application at hand brings about over the state of the art. Therefore, the identified abstract idea  is integrated into a practical application (Step 2A Prong One; MPEP 2106.05(a)), thus reversing the judicial exception status.


With respect to Applicant’s Remarks as to the claims 1, 3-14 being rejected under 35 USC § 101.
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims 15, 17-18 being rejected under 35 USC § 101.
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims 1, 3-14 being rejected under 35 USC § 112(b).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Regardless, Norris discloses: 
obtaining, by a computing system comprising one or more computing devices, data describing a total computational capacity for an autonomous vehicle; {see at least [0026] In an embodiment, the event loop load metric is a value from zero to one. A value of one indicates the event loop is used at maximum capacity.}    
determining, by the computing system, an amount of … to be used for performing one or more driving maneuvers to be performed to navigate the route; {see at least fig10, rc1002-rc1012, [0082]-[0084] processing capacity allocated based on requirements)    
	… computational resources ... {see at least fig10, [0082]-[0084] processing capacity (reads on computational resources) is scaled (reads on variable processing capacity)}
	… processing capacity … {see at least fig10, [0082]-[0084] processing capacity (reads on computational resources) is scaled (reads on variable processing capacity)} 

Therefore, Norris discloses the amended claim limitations.


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20200200552 A1	2020-06-25	19	Sood; Anav et al.	ANALYSIS OF NETWORK EFFECTS OF AVOIDANCE AREAS ON ROUTING
US 20100153004 A1	2010-06-17	21	Natsume; Yoshifumi	NAVIGATION SYSTEM, ROUTE RETRIEVAL SERVER AND MOBILE TERMINAL DEVICE, AND ROUTE GUIDING METHOD
US 20210239476 A1	2021-08-05	19	DUYM; Stefaan et al.	Methods and Devices Arranged for Routing Autonomous Driving
US 20210114472 A1	2021-04-22	18	Stephens; Benjamin Flint	EFFICIENT COMPUTING IN VEHICLES
US 20150160025 A1	2015-06-11	31	Konig; Felix Godafoss	GENERATING ALTERNATIVE ROUTES
US 20190113353 A1	2019-04-18	30	Shimizu; Takayuki et al.	Optimizing a Route Selection for a Highly Autonomous Vehicle
US 20180374014 A1	2018-12-27	27	MATSUI; SHUHEI et al. INFORMATION PROCESSING METHOD, INFORMATION PROCESSING SYSTEM, AND RECORDING MEDIUM STORING PROGRAM
US 20080319645 A1	2008-12-25	23	Kumagai; Masatoshi et al.	ROUTE SEARCHING METHOD AND ROUTE SEARCHING SYSTEM
US 20190301885 A1	2019-10-03	13	Lohmann; Niels et al.	Method for Providing a Text-Based Description of at Least One Route for a Journey of a Motor Vehicle, as Well as a Control Device and Motor Vehicle
US 20190049257 A1	2019-02-14	16	Westover; Nathan C. et al. AUTONOMOUS VEHICLE ROUTING BASED ON CHAOS ASSESSMENT



Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622